

Exhibit 10.5

 
Labor Contract
Attention

1.  
This labor contract is according to “Chinese Labor Law” and referring to
provisions of labor bureau and Yunnan province.

   

2.  
The contract has to be signed with the agreement which both employee and
employer negotiate under the relevant law and regulation; the specific documents
have to be established.

   

3.  
This contract have to be signed with pen or writing brush and if there is any
additional information which could be added in loose-leaf; could be written or
printed by company. The seal and signature are necessary. Requiring a clear
writing and the information filled cannot be altered. Altered information or
delegated signature is not accepted.

   

4.  
The contract will make the legal effectiveness after signing and both employee
and employer have the legal responsibilities.

   

5.  
Both employee and employer should keep this contract.

   

6.  
In the duration of the contract, there’s any change necessary or extension
should have the agreement of employee and employer.

   

7.  
It is tort without the permission of Province Labor Bureau and the Social
Guarantee Office for the using of this contract.

   

8.  
The technology appeared in the contract are in charge of Province Labor Bereau
and Social Guarantee Office.

 

--------------------------------------------------------------------------------






EMPLOYER BASIC BACKGROUND
 
NAME: Kunming Shenghuo Pharmaceutical (Group) Co. Ltd
 
ADRESS: No. 2, Jingyou Road, Kunming National Economy and Technology Development
District, Kunming, PRC.
 
NATURE OF EMPLOYER: Limited Company
 
LEGAL REPRESENTATIVE:Lan gui hua


EMPLOYEE BASIC BACKGROUND
 
NAME:Gao qiong hua
 
GENDER:female
 
DATE OF BIRTH:15/4/1967
 
NATION: People ’s Republic of China
 
HEALTH CONDITION: Well
 
SCHOLLING CONDITON: junior college
 
NATIVE PLACE: Kunming ,Yunnan
 
IDENTIFY NUMBER:530103670415032
 
BEGINNING DATE OF WORK:11/1991
 
CERTIFICATION & QUALIFICATION: accountant
 
MAJORITY ADVANTAGES: financial management
 
ADDRESS: Dong hua District, Kunming, PRC.
 
MARRIAGE CONDITION: In double harness
 
NAME OF PARTNER: Zhu si cong
 
FORMER COMPANY NAME: Kunming Pan long commercial Mansions.
 
PERSONAL CV:
 
11/1991---3/2000: Kunming Pan long commercial Mansions.
 
12/2004--- : Kunming Shenghuo Pharmaceutical (Group ) Co.LTD
 
COMMENT: She does well in financial management



1.  
DURATION OF THE CONTRACT

 
With fixed duration: this contract duration time begins from [ 3/12/2004 ] to [
2/12/2009 ]. The duration period is [ 5 ] years.
 

2.  
Content of the Job

 
Title arranged by employer is:financial executive of the group and dean of the
financial management center
With the necessary of the employer and the agreement of employee, the title
could be changed.
 

--------------------------------------------------------------------------------


 

3.  
Obligation of Employer

   

1.  
Following to the legal provisions, regulations, etc. to guarantee the right of
the employees.

   

2.  
Paying the insurance for employees under the provisions of labor law and the
part, which should be paid by employees could be deduct from the salary and
employer is responsible to explain relevant information to employee.

3.  
Providing the safe environment and protected facilities in workplace, and
according to the relevant provision, employer should provide a certain amount of
money for food and healthy of employee. And with some dangerous position, the
periodic physical examination is required.

   

4.  
Employer provides the safe training, and other necessary training for specific
positions.

   

4.  
Obligation of Employee

   

1.  
Following to the legal provisions, regulations, etc, to guarantee the right of
the employers.

   

2.  
Complying with policy of employer compiled, which is under the legal provision
and regulations.

   

3.  
Keeping the business secret if not, making the lose of the employer, the
employee have to pay the economic compensation.

   

4.  
Be responsible for the work obligation, protecting the facilities and utilizes;
keeping the standards of time, quality and quantity for the work target.

   

5.  
Working Time and Holiday

 
 According to the provisions of Chinese Labor Law Section 4, differ to different
work position and titles.
 

6.  
Salary and Payment

 
1. After employee finished the work target in the legal work time, employer have
to pay the amount which cannot be lower than the province minimum amount of
money in currency. In the duration of the contract, the employer must pay the
amount of: post wage + technology grade wage=Basic wage(produce dividend or
sales dividend are exceptions) to employee.
 

--------------------------------------------------------------------------------


 
2. Without the responsibility of employee for stopping work, in the duration
period, employer have to pay the money to keep the basic life expenditure of
employee, and the level of amount cannot be lower than the standard of local
government set.
 
3. During the work time, employer can change the payment according to the
contribution of employee.
 

7.  
Insurance and Staff Welfare

 
In the contract duration, if employee get the disease, injury suffered on job,
and get occupancy sick, retired, death and be   pregnant etc. the employee have
the right to enjoy the relevant welfare according to the national law and
regulation.
 

8.  
Termination and Extension of Contract

 

1.  
In the contract duration, if both employer and employee intend to stop contract,
they have to follow the relevant provision of Chinese Labor Law.

   

2.  
According to the Section 26 and Section 27 of Chinese Labor Law, Employer wants
to stop the contract, employer has to give employee the economic compensation.

   

3.  
Natural terminate the contract which employer is National Incorporate, the
employer has to pay the economic compensation to employee.

   

4.  
After the negotiation of terminate the contract, if it is the requirement of
employee, the employer do not need pay economic compensation to employee if it
is the requirement of employer, and employer has to pay a certain amount of
economic compensation to employee.

   

5.  
According to the provision in section 29 in Chinese Labor Law, certain
circumstances the employer cannot have the requirement of termination of
contract.

   

6.  
Before the ended time of fixed duration contract 30 days, employer and employee
should sign the extension contract.

 

9.  
With the Agreement of Employer and Employee, (“tick”)

 
a. Loose-leaf    b. none 
 

10.  
Breaking of Contract

   

  Employer or employee break the contract, should be responsible for:

 

1.  
Employer reduce the salary or refuse to pay the wage to employee or illegal
over-time work target to employee, without the payment the employee should
receive, the employer has to pay the certain amount of economic compensation.

   

2.  
After the training which is provided by employer, employee has the
responsibility to finish the work target for employer, if employee require to
terminate the contract within the duration time employee must pay for the
training compensation. The specific information of training should be clarified
with negotiation; referring to the relevant provision of law and regulation
without negotiation.

   

3.  
Employee and Employer can negotiate the amount of compensation should be paid if
one breaking the contract; referring to the relevant provision of law and
regulation if without negotiation.

   

4.  
The specific method of keeping business secret could be negotiated; referring to
the relevant provision of law and regulation if without negotiation.

   

11.  
During the Contract period, if there is any labor dispute, employer and employee
should negotiate and have an agreement for solution; referring to the legal
process without the agreement.

   

12.  
During the contract period, any part should follow the latest amended provision
of law and regulation.

 

Employer: Seal Employee: Seal, Gao qiong hua   Legal Representative: Seal, Lan
gui hua   Date of Contract: 3/12/2004

 
Discriminate and Confirm Comment:
Discriminate and Confirm Office: Seal
The people for Discriminate and Confirm:Seal
Date of discriminate and Confirm: 3/12/2004



--------------------------------------------------------------------------------





